ON MOTION FOR REHEARING-.
ALLEN, J.
It is strongly urged by respondent on motion for rehearing dhat the foregoing opinion is in conflict with that of the Springfield Court of Appeals in Martin v. Lumber Company, 167 Mo. App. *99381, 151 S. W. 984, cited in respondent’s brief and referred to by ns in the foregoing opinion. But.we do not think that there is in reality any snch conflict. In •the Martin case there was a special contract between plaintiff and defendant under which plaintiff constructed upon defendant’s property a mill for the manufacture of hubs, at great expense, and the contract required that defendant furnish to plaintiff a certain quantity of timber to be manufactured into hubs. The special contract there breached was quite unlike the one here involved; and the court held that the damages allowed were such as were to be regarded as' being within the contemplation of the parties at the time of the making of the contract. In the case before us it does not appear that the damages allowed to be recovered by the instruction in question can be said to have been in the contemplation of the parties. Nothing appears as to this beyond the mere fact that the contract of sale was entered into, the goods to he shipped to the purchaser at St. Louis.
With the concurrence of the other judges the motion for a rehearing is overruling.